 


113 HRES 42 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 42 
In the House of Representatives, U. S.,

January 23, 2013
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on Agriculture:Mr. Courtney.

Committee on the Budget:Mr. Schrader.

Committee on Ethics:Mr. Pierluisi, Mr. Capuano, Ms. Clarke, and Mr. Deutch.

Committee on Oversight and Government Reform:Mr. Danny K. Davis of Illinois, Mr. Cárdenas, Mr. Horsford, and Ms. Michelle Lujan Grisham of New Mexico.

Committee on Small Business:Mr. Barber, Ms. Kuster, and Mr. Murphy of Florida.

Committee on Veterans’ Affairs:Mr. Walz.

 
 
Karen L. Haas,Clerk.
